*LANE, J.
to the jury. If you are satisfied that the de- [583 fendants’ boat negligently run foul of the flat of the plaintiffs, they •■are entitled to a verdict to the extent of the injury. It is not disputed but the Lady Franklin did run foul of the flat and sunk it with the cargo, for which the plaintiffs, the carriers, have had to pay. If the injury was occasioned by the careless act of the defendants, it is no excuse to show that it would have been more prudent and proper for the owners of the flat to have moored the flat in some other place. It would be most prudent in your streets to walk on the side walks, yet if I took the less prudent course and walked in the middle of the street, I am indeed more exposed to harm, but it confers no right upon a man passing with a carriage negligently to drive over me.
Verdict and judgment for plaintiffs, for $1,740.